UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1066


IRENE HITCHENS,

                  Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00040-FL)


Submitted:   November 30, 2015              Decided:   December 29, 2015


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant.    Thomas G. Walker, United States Attorney, R.A.
Renfer, Jr., Assistant United States Attorney, David N. Mervis,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Irene Hitchens appeals the district court’s order adopting

the   magistrate           judge’s   recommendation          and    upholding   the

Commissioner’s denial of Hitchens’ applications for disability

benefits and supplemental security income.                     Our review of the

Commissioner’s        determination is limited to evaluating whether

the findings are supported by substantial evidence and whether

the correct law was applied.                 See Mascio v. Colvin, 780 F.3d
632, 634 (4th Cir. 2015).

      We    have    thoroughly       reviewed    the    parties’      briefs,   the

administrative record, and the joint appendix, and we discern no

reversible error.           Accordingly, we affirm the district court’s

judgment.         Hitchens v. Colvin, No. 7:13-cv-00040-FL (E.D.N.C.

Dec. 9, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this    court    and   argument    would    not    aid   the   decisional

process.

                                                                            AFFIRMED




                                         2